Name: Commission Directive (EU) 2018/1846 of 23 November 2018 amending the Annexes to Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods to take into account scientific and technical progress (Text with EEA relevance.)
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  maritime and inland waterway transport;  land transport;  transport policy
 Date Published: 2018-11-26

 26.11.2018 EN Official Journal of the European Union L 299/58 COMMISSION DIRECTIVE (EU) 2018/1846 of 23 November 2018 amending the Annexes to Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods to take into account scientific and technical progress (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on inland transport of dangerous goods (1), and in particular Article 8(1) thereof, Whereas: (1) Section I.1 of Annex I, Section II.1 of Annex II and Section III.1 of Annex III to Directive 2008/68/EC refer to provisions set out in international agreements on the inland transport of dangerous goods by road, rail and inland waterways as defined in Article 2 of that Directive. (2) The provisions of those international agreements are updated every two years. Consequently, the last amended versions of those agreements shall apply as from 1 January 2019, with a transitional period up to 30 June 2019. (3) Section I.1 of Annex I, Section II.1 of Annex II and Section III.1 of Annex III to Directive 2008/68/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee on the transport of dangerous goods, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 2008/68/EC Directive 2008/68/EC is amended as follows: 1. In Annex I, Section I.1 is replaced by the following: I.1 ADR Annexes A and B to the ADR, as applicable with effect from 1 January 2019, it being understood that contracting party is replaced by Member State as appropriate.; 2. In Annex II, Section II.1 is replaced by the following: II.1 RID Annex to the RID, appearing in Appendix C to the COTIF, as applicable with effect from 1 January 2019, it being understood that RID Contracting State is replaced by Member State as appropriate.; 3. In Annex III, Section III.1 is replaced by the following: III.1 ADN Annexed Regulations to the ADN, as applicable with effect from 1 January 2019, as well as Articles 3(f), 3(h), 8(1), 8(3) of the ADN, it being understood that contracting party is replaced by Member State as appropriate.. Article 2 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2019 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 23 November 2018. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 260, 30.9.2008, p. 13.